Exhibit 10.1
[FORM OF]
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective as of April 6, 2009 by and between PowerSecure International, Inc., a
Delaware corporation (the “Company”), and
                                         (“Indemnitee”).
     WHEREAS, it is essential to the Company to retain and attract as directors
and officers the most capable persons available;
     WHEREAS, Indemnitee is a director and/or officer of the Company;
     WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;
     WHEREAS, the Certificate of Incorporation and By-laws of the Company
provide for the Company to indemnify and advance expenses to its directors and
officers to the fullest extent permitted under Delaware law, and the Indemnitee
has been serving and continues to serve as a director and/or officer of the
Company in part in reliance on the Company’s Certificate of Incorporation and
Bylaws; and
     WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the aforesaid
Certificate of Incorporation and Bylaws, (ii) specific contractual assurance
that the protection promised by the Certificate of Incorporation and Bylaws will
be available to Indemnitee (regardless of, among other things, any amendment to
or revocation of the Certificate of Incorporation and By-laws or any change in
the composition of the Company’s Board of Directors or acquisition transaction
relating to the Company), and (iii) an inducement to provide effective services
to the Company as a director and/or officer, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted under
Delaware law and as set forth in this Agreement, and, to the extent insurance is
maintained, to provide for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
     NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
     1. Certain Definitions. As used herein, the following terms shall have the
following respective meanings:
          (a) “Board” shall mean the Board of Directors of the Company.
          (b) A “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than a trustee or
other fiduciary holding

1



--------------------------------------------------------------------------------



 



securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, and other than any
person holding shares of the Company on the date that the Company first
registers under the Act or any transferee of such individual if such transferee
is a spouse or lineal descendant of the transferee or a trust for the benefit of
the individual, his spouse or lineal descendants), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other entity,
other than a merger or consolidation that would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.
          (c) “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
          (d) “Expenses” shall mean any expense, liability, or loss, including
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments, or other charges
imposed thereon, any federal, state, local, or foreign taxes imposed as a result
of the actual or deemed receipt of any payments under this Agreement, and all
other costs and obligations, paid or incurred in connection with investigating,
defending, being a witness in, participating in (including on appeal), or
preparing for any of the foregoing in, any Proceeding relating to any
Indemnifiable Event.
          (e) “Indemnifiable Event” shall mean any event or occurrence that
takes place either prior to or after the execution of this Agreement, related to
the fact that Indemnitee is or was a director, officer or employee of the
Company, or while a director, officer or employee, is or was serving at the
request of the Company as a director, officer, employee, trustee, agent, limited
partner, member or fiduciary of another foreign or domestic corporation,
partnership, joint venture, employee benefit plan, trust, or other enterprise,
or was a director, officer, employee, or agent of a foreign or domestic
corporation that was a predecessor corporation of the Company or of another
enterprise at the request of such predecessor corporation, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action in an official capacity as a director,
officer, employee, or agent or in

2



--------------------------------------------------------------------------------



 



any other capacity while serving as a director, officer, employee, or agent of
the Company, as described above.
          (f) “Independent Counsel” shall mean the person or body appointed in
connection with Section 3.
          (g) A “Potential Change in Control” shall be deemed to have occurred
if (i) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control; (ii) any person
(including the Company) publicly announces an intention to take or to consider
taking actions that, if consummated, would constitute a Change in Control;
(iii) any person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company acting in such capacity or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
who is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company’s then outstanding Voting Securities, increases his beneficial ownership
of such securities by 5% or more over the percentage so owned by such person on
the date hereof, or (iv) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
          (h) “Proceeding” shall mean any threatened, pending, or completed
action, suit, arbitration, alternative dispute mechanism, inquiry,
administrative or legislative hearing, investigation or any other actual,
threatened or completed proceeding, including any and all appeals, whether
conducted by the Company or any other party, whether civil, criminal,
administrative, investigative, or other, and in each case whether or not
commenced prior to the date of this Agreement, that relates to an Indemnifiable
Event.
          (i) “Reviewing Party” shall mean the person or body appointed in
accordance with Section 3.
          (j) “Voting Securities” shall mean any securities of the Company that
vote generally in the election of directors.
     2. Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:
          (a) General Agreement. In the event Indemnitee was, is, or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from
and against any and all Expenses, liability or loss, judgments, fines, ERISA
excise taxes and penalties, amounts paid or to be paid in settlement, any
interest, assessments, or other charges imposed thereon, and any federal, state,
local, or foreign taxes imposed as a result of the actual or deemed receipt of
any payments under this Agreement, to the fullest extent permitted by applicable
law, as the same exists or may hereafter be amended or interpreted (but in the
case of any such amendment or interpretation, only to the extent that such
amendment or interpretation permits the Company to provide broader

3



--------------------------------------------------------------------------------



 



indemnification rights than were permitted prior thereto). The parties hereto
intend that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute, including, without limitation, any
indemnification provided by the Company’s Certificate of Incorporation, its
By-laws, vote of its shareholders or disinterested directors, or applicable law.
          (b) Initiation of Proceeding. Notwithstanding anything in this
Agreement to the contrary, Indemnitee shall not be entitled to indemnification
or advancement pursuant to this Agreement in connection with any Proceeding
initiated by Indemnitee against the Company or any director or officer of the
Company unless (i) the Company has joined in or the Board has consented to the
initiation of such Proceeding; (ii) the Proceeding is one to enforce
indemnification rights under Section 5; or (iii) the Proceeding is instituted
after a Change in Control (other than a Change in Control approved by a majority
of the directors on the Board who were directors immediately prior to such
Change in Control) and Independent Counsel has approved its initiation.
          (c) Expense Advances. If so requested by Indemnitee, the Company shall
advance any and all Expenses to Indemnitee (an “Expense Advance”) within thirty
(30) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances, whether prior to or after
final disposition of any Proceeding. Expense Advances shall be made without
regard to Indemnitee’s ability to repay the Expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the provisions of
this Agreement. The Indemnitee shall qualify for such Expense Advances solely
upon the execution and delivery to the Company of an undertaking in form and
substance reasonably satisfactory to the Company providing that the Indemnitee
undertakes to repay the Expense Advances if and to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company. Expesnse Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement. If Indemnitee
has commenced legal proceedings in a court of competent jurisdiction in the
State of Delaware to secure a determination that Indemnitee should be
indemnified under applicable law, as provided in Section 4, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.
          (d) Mandatory Indemnification. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
in defense of any Proceeding relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.
          (e) Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

4



--------------------------------------------------------------------------------



 



     3. Reviewing Party.

          (a) Prior to any Change in Control, the Reviewing Party shall be
(a) the Board acting by a majority vote of Disinterested Directors, whether or
not such majority constitutes a quorum of the Board of Directors; (b) a
committee of Disinterested Directors designated by a majority vote of such
Disinterested Directors, whether or not such majority constitutes a quorum; or
(c) if there are no Disinterested Directors, or if the Disinterested Directors
so direct, by Independent Counsel (as described below in Section 3(b)) in a
written determination to the Board of Directors, a copy of which shall be
delivered to Indemnitee.
          (b) After a Change in Control, the Reviewing Party shall be the
Independent Counsel referred to below. With respect to all matters arising from
a Change in Control (other than a Change in Control approved by a majority of
the directors on the Board who were directors immediately prior to such Change
in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s articles of incorporation or by-laws now or hereafter in
effect relating to indemnification for Indemnifiable Events, the Company shall
seek legal advice only from Independent Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld), and
who has not otherwise performed services for the Company or the Indemnitee
(other than in connection with indemnification matters) within the last five
years. The Independent Counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the Independent Counsel and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the engagement of
Independent Counsel pursuant hereto.
4. Indemnification Process and Appeal.
          (a) Indemnification Payment. Indemnitee shall be entitled to
indemnification of Expenses, and shall receive payment thereof, from the Company
in accordance with this Agreement within thirty (30) calendar days after
Indemnitee has made written demand on the Company for indemnification (which
written demand shall include such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification), unless the Reviewing
Party has provided a written determination to the Company that Indemnitee is not
entitled to indemnification under applicable law. The Reviewing Party making the
determination with respect to Indemnitee’s entitlement to indemnification shall
notify Indemnitee of such written determination no later than two (2) business
days thereafter.
          (b) Suit to Enforce Rights. Regardless of any action by the Reviewing
Party, if (i) no determination of entitlement to indemnification shall have been
made within thirty (30) calendar days after Indemnitee has made a demand in
accordance with Section 4(a), (ii) payment

5



--------------------------------------------------------------------------------



 



of indemnification pursuant to Section 4(a) is not made within thirty
(30) calendar days after a determination has been made that Indemnitee is
entitled to indemnification, (iii) the Reviewing Party determines pursuant to
Section 4(a) that Indemnitee is not entitled to indemnification under this
Agreement, or (iv) Indemnitee has not received advancement of Expenses within
thirty (30) calendar days after making such a request in accordance with
Section 2(c), then Indemnitee shall have the right to enforce its
indemnification rights under this Agreement by commencing litigation in any
court of competent jurisdiction in the State of Delaware seeking an initial
determination by the court or challenging any determination by the Reviewing
Party or any aspect thereof. The Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
not challenged by the Indemnitee on or before the first anniversary of the date
of the Reviewing Party’s determination shall be binding on the Company and
Indemnitee. The remedy provided for in this Section 4 shall be in addition to
any other remedies available to Indemnitee in law or equity.
          (c) Defense to Indemnification, Burden of Proof, and Presumptions.
                    (i) To the maximum extent permitted by applicable law in
making a determination with respect to entitlement to indemnification (or
advancement of expenses) hereunder, the Reviewing Party shall presume that an
Indemnitee is entitled to indemnification (or advancement of expenses) under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 4(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
the Reviewing Party of any determination contrary to that presumption.
                    (ii) It shall be a defense to any action brought by
Indemnitee against the Company to enforce this Agreement (other than an action
brought to enforce a claim for Expenses incurred in defending a Proceeding in
advance of its final disposition where the required undertaking has been
tendered to the Company) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed.
                    (iii) In connection with any action brought pursuant to
Section 4(c)(ii) as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proving Indemnitee is not entitled to indemnification
under this Agreement shall be on the Company.
                    (iv) Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel, or its stockholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be admissible as evidence in any such
action for any purpose.
                    (v) For purposes of this Agreement, the termination of any
claim, action, suit, or proceeding, by judgment, order, settlement (whether with
or without court approval), conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption

6



--------------------------------------------------------------------------------



 



that Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.
     5. Indemnification for Expenses Incurred in Enforcing Rights. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall advance such Expenses to Indemnitee on such terms and
conditions as the Board of Directors deems appropriate, that are incurred by
Indemnitee in connection with any claim asserted against or action brought by
Indemnitee for
          (i) enforcement of this Agreement,

          (ii) indemnification of Expenses or Expense Advances by the Company
under this Agreement or any other agreement or under applicable law or the
Company’s articles of incorporation or by-laws now or hereafter in effect
relating to indemnification for Indemnifiable Events, and/or
          (iii) recovery under directors’ and officers’ liability insurance
policies maintained by the Company, but only in the event that Indemnitee
ultimately is determined to be entitled to such indemnification or insurance
recovery, as the case may be. In addition, the Company shall, if so requested by
Indemnitee, advance the foregoing Expenses to Indemnitee, subject to and in
accordance with Section 2(c).
     6. Notification and Defense of Proceeding.
          (a) Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability that it may have to Indemnitee, except as provided
in Section 6(c).
          (b) Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company will not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his
own counsel in such Proceeding, but all Expenses related thereto incurred after
notice from the company of its assumption of the defense shall be at
Indemnitee’s expense unless: (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee has reasonably determined that
there may be a conflict of interest between Indemnitee and the Company in the
defense of the Proceeding, (iii) after a Change in Control, the employment of
counsel by Indemnitee has been approved by the Independent Counsel, or (iv) the
Company shall not within sixty (60) calendar days in fact have employed counsel
to assume the defense of such Proceeding, in each of which case all Expenses

7



--------------------------------------------------------------------------------



 



of the Proceeding shall be borne by the Company; and (v) if the Company has
selected counsel to represent Indemnitee and other current and former directors,
officers and employees of the Company in the defense of a Proceeding, and a
majority of such persons, including Indemnitee, reasonably object to such
counsel selected by the Company pursuant to this Section 6(b), then such
persons, including Indemnitee, shall be permitted to employ one (1) additional
counsel of their choice and the reasonable fees and expenses of such counsel
shall be at the expense of the Company; provided, however, that such counsel
shall be chosen from amongst the list of counsel, if any, approved by any
company with which the Company obtains or maintains insurance. In the event
separate counsel is retained by an Indemnitee pursuant to this Section 6(b), the
Company shall cooperate with Indemnitee with respect to the defense of the
Proceeding, including making documents, witnesses and other reasonable
information related to the defense available to the Indemnitee and such separate
counsel pursuant to joint-defense agreements or confidentiality agreements, as
appropriate. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in (ii), (iii) and (iv) above.

          (c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor the
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement.
     7. Establishment of Trust. In the event of a Change in Control (other than
a Change in Control approved by a majority of the directors on the Board who
were directors immediately prior to such Change in Control) or a Potential
Change in Control, the Company shall, upon written request by Indemnitee, create
a Trust for the benefit of the Indemnitee and from time to time upon written
request of Indemnitee shall fund the Trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event. The amount
or amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by the Reviewing Party. The terms of the Trust
shall provide that upon a Change in Control, (i) the Trust shall not be revoked
or the principal thereof invaded, without the written consent of the Indemnitee,
(ii) the Trustee shall advance, within ten business days of a request by the
Indemnitee, any and all Expenses to the Indemnitee (and the Indemnitee hereby
agrees to reimburse the Trust under the same circumstances for which the
Indemnitee would be required to reimburse the Company under Section 2(c) of this
Agreement), (iii) the Trust shall continue to be funded by the Company in
accordance with the funding obligation set forth above, (iv) the Trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee shall be
entitled to indemnification pursuant to this Agreement or otherwise, and (v) all
unexpended funds in the Trust shall revert to

8



--------------------------------------------------------------------------------



 



the Company upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that the Indemnitee has been fully
indemnified under the terms of this Agreement. The Trustee shall be chosen by
the Indemnitee. Nothing in this Section 7 shall relieve the Company of any of
its obligations under this Agreement. All income earned on the assets held in
the Trust shall be reported as income by the Company for federal, state, local,
and foreign tax purposes. The Company shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
expenses (including attorneys’ fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.
     8. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the laws of the State of Delaware,
the Company’s Certificate of Incorporation, By-laws, applicable law, or
otherwise; provided, however, that this Agreement shall supersede any prior
indemnification agreement between the company and Indemnity. To the extent that
a change in applicable law (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Company’s Certificate of Incorporation, By-laws, applicable law, or this
Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.
     9. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing general and/or directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company officer or director thereunder.
     10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal
or legal representatives after the expiration of two years from the date of
accrual of such cause of action, or such longer period as may be required or
permitted by federal or state law under the circumstances. Any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action the shorter period shall govern.
     11. Amendment of this Agreement. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.
     12. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who

9



--------------------------------------------------------------------------------



 



shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.
     13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, by law, or otherwise) of the amounts otherwise
indemnifiable hereunder.
     14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity pertaining to an Indemnifiable Event (i) even though
Indemnitee may have cased to serve in such capacity at the time of any
Proceeding, and (ii) regardless of whether Indemnitee continues to serve as a
director or officer of the Company or of any other enterprise at the Company’s
request.
     15. Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.
     16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.
     17. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:
PowerSecure International, Inc.
1609 Heritage Commerce Court
Wake Forest, North Carolina 27587
Attn: Chief Financial Officer
and to Indemnitee at the address set forth below his signature below.

10



--------------------------------------------------------------------------------



 



     Notice of change of address shall be effective only when done in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
*      *      *      *      *      *      *      *      *      *      *

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Indemnification Agreement has been duly executed
and delivered by or on behalf of the parties hereto as of the day and year first
above written.

                  THE COMPANY:    
 
                POWERSECURE INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   
 
                INDEMNITEE:    
 
                          [Signature]    
 
                          [Print Name]    
 
                          [Street Address]    
 
                          [City, State, Zip Code]    
 
                          [Telephone Number, with area code]    

12